Filed 8/30/16 P. v. Nolan CA1/3
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           FIRST APPELLATE DISTRICT

                                                      DIVISION THREE


THE PEOPLE,
          Plaintiff and Respondent,
                                                                                A148153
v.
MICHAEL DANIEL NOLAN,                                                           (Solano County
                                                                                Super. Ct. No. FCR303866)
          Defendant and Appellant.


          Defendant Michael Daniel Nolan appeals an order revoking his probation and
sentencing him to county jail. Defendant’s counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 and requests that we conduct an independent review of the
record. Defendant was informed of his right to file a supplemental brief and did not do so.
Having independently reviewed the record, we conclude there are no issues that require
further briefing, and shall affirm the order.
                                       Factual and Procedural Background
          On September 30, 2014, defendant pled no contest to one felony count of
receiving stolen property (Pen. Code,1 § 496, subd. (a)). The court suspended imposition
of sentence and, in accordance with the terms of the plea bargain, placed defendant on
probation conditioned on spending 180 days in county jail, with three days credit for time
served and the remaining 177 days also suspended.



1
    All statutory references are to the Penal Code.


                                                                    1
       On October 20, 2015, the district attorney filed a request to put the case on
calendar for revocation of probation based on his recent arrest for disorderly conduct
(§ 647, subd. (h)). The following evidence was presented at the contested probation
revocation hearing:
       On October 16, 2015, Mona Patterson reported to the county sheriff’s department
that the home of her recently deceased neighbor had been burglarized. About 11:35 p.m.
the next night, Patterson and her husband saw two unfamiliar cars driving up the
driveway of her neighbor’s house. They reported the cars to the police and then used
their vehicles to block the driveway so the two cars could not exit the property. While
they waited for the sheriffs to arrive, they watched defendant load items from his trunk
into the other car. Defendant stayed at the scene with his car until the police arrived, but
the other vehicle drove through a field, a fence and a gate to exit the property.
       Defendant testified that he mistakenly drove down the driveway thinking it was a
through road and that he turned around when he realized he was on private property. He
denied taking anything out of his car and placing it in his friend’s car and claimed that he
was searching his trunk looking for his cigarette lighter.
       At the conclusion of the hearing, the court found defendant in violation of
probation. The court refused to reinstate probation and sentenced defendant to the low
term of 16 months in county jail based on his felony conviction for receiving stolen
property.
       Defendant timely filed a notice of appeal.
                                         Discussion
       Substantial evidence supports the court’s finding that defendant violated the terms
of his probation by failing to obey all laws, including section 647, subdivision (h), which
prohibits one from “loiter[ing], prowl[ing], or wander[ing] upon the private property of
another, at any time, without visible or lawful business with the owner or occupant.” The
trial court found defendant’s explanation for why he was on the neighbor’s property
completely lacking in credibility and concluded, based on Patterson’s “very credible”
testimony, that defendant was there with the intent to commit a burglary. Given


                                              2
defendant’s five felony theft-related convictions between 2008 and 2014 and the nature
of the probation violation, there was no abuse of discretion in the refusal to reinstate
probation. Certainly there was no error in the court’s lenient selection of the low-term
sentence for defendant’s felony conviction of receiving stolen property.
                                        Disposition
       The order revoking probation and sentencing defendant to county jail is affirmed.



                                                  _________________________
                                                  Pollak, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Siggins, J.




                                              3